Per Curiam.

This was, originally, an action of debt, on a penal bond; the condition whereof was, that the obligor was to deliver a land certificate, called a New Madrid certificate, at a certain time ; and the condition contained a stipulation, that the covenantor shall also make farther assurance on the delivery of said certificate, and that, if the title then failed, the consideration money, with lawful interest, should be repaid. The appellee brought his bill in the Circuit Court, to be relieved from this penalty, on paying back the consideration money, with interest. The Circuit Court made the value of the certificate, at the time it was to have been delivered, the measure of damages. From this decree there was an appeal to the Chancellor. The Chancellor made the consideration and interest the measure of damages; and, from this decree, there is an appeal to this Court. It is not, in our opinion, necessaiy to decide whether the certificate is most like land or personal property. There does appear enough, on the whole of this agreement, to show the parties have fixed their own damages in the first instance, and when that is done the Court will not interfere with the intention of the parties.
The decree of the Chancellor is affirmed with costs.